Citation Nr: 0416904	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-10 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by vitamin B12 deficiency.

2.  Entitlement to service connection for disabilities due to 
ionizing radiation exposure to include multinodular goiter, 
status post right thyroid lobectomy, and recurrent parotitis, 
status post bilateral parotidectomies.

3.  Entitlement to a compensable evaluation for a bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from March 1951 to May 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 decision by the New York, New York, 
Regional Office (RO).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  Laboratory tests in 1990 showed vitamin B12 deficiency, 
but tests for pernicious anemia were negative.  No chronic 
disability manifested by vitamin B12 deficiency has been 
diagnosed.

2.  The veteran's hearing loss is manifested by average pure 
tone threshold levels, at 1000, 2000, 3000, and 4000 Hertz, 
of 56 decibels on the right and 60 decibels on the left.  
Speech discrimination scores of 88 percent on the right and 
80 percent on the left.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a chronic 
disability manifested by vitamin B12 deficiency in military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).

2.  The veteran's hearing loss does not meet the criteria for 
a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.27, 4.85, Diagnostic Code (DC) 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this case, the October 1994 RO decision 
advised the veteran that evidence needed to substantiate his 
claim of entitlement to service connection for a disorder 
manifested by vitamin B12 deficiency was medical evidence 
that he actually had such a disability because vitamin B12 
deficiency, in and of itself, is merely a laboratory finding 
and not a disability.  The RO decision also advised him that 
evidence needed to substantiate his claim for entitlement to 
a compensable evaluation for hearing loss was medical 
evidence that his hearing impairment was worse than it was 
shown to be by July 1994 audiometric tests.

A February 1997 Statement of the Case set out the law 
applicable to the veteran's claims, and showed further why 
they could not be granted.  In April and July 2003 letters, 
the RO solicited from the veteran the relevant evidence he 
had, as well as the names and addresses of other custodians 
of relevant evidence, and offered to assist him in obtaining 
any additional evidence he wished to have considered.  In 
view of the foregoing, and also in view of the nature of the 
claims, the Board finds that notice to the veteran has been 
adequate.  Id.

As indicated, the RO should provide the foregoing notice upon 
receipt of a claim, i.e., before issuing a decision on the 
merits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Here, the veteran received notice after the RO decision on 
the merits, and a question arises as whether his due-process 
rights were abridged by the timing of the notice.  However, 
the evidence of record, and argument submitted by the 
veteran, shows him to be resourceful, capable, and eloquent, 
and the Board finds that he was not misled or deceived as to 
the evidence needed to substantiate these claims or his 
responsibility to provide it.  Thus, the Board finds any 
error in the timeliness of notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992).

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of original, 
reopened, or increased-rating claims unless there is no 
reasonable possibility that the claims can be substantiated.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the file 
contains the 1990 records that showed vitamin B12 deficiency, 
but subsequent treatment records have not shown such a 
deficiency, and the veteran has not alluded to any other 
evidence of it.  The file also contains the records of July 
1994 and March 2002 VA audiometric testing, and the veteran 
has not suggested that he has had more recent tests.  In view 
of the foregoing, the Board finds that all evidence necessary 
for equitable resolutions of these issues has been obtained, 
and there is no reasonable possibility that further 
assistance will substantiate these claims.  Id.

Entitlement to service connection for a disorder manifested 
by vitamin B12 deficiency

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the claimant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

At an October 1989 VA neurology consultation, the veteran 
reported intermittent paresthesia in the fingers and palms of 
the hands that was most evident when operating a chain saw or 
when driving a car.

A February 1990 VA outpatient treatment record noted the 
veteran's complaint of numbness in the hands, and that blood 
tests ordered in October 1989 showed vitamin B12 deficiency.  
The assessment was questionable pernicious anemia.

An April 1990 Schilling test for pernicious anemia was 
negative.

A June 1990 VA neurosurgery consult noted that the veteran 
frequently used a chain saw, and that his daughter had carpal 
tunnel syndrome.  The veteran underwent a nerve conduction 
study which showed that he had carpal tunnel syndrome.  He 
underwent carpal tunnel release on the right in June 1990 and 
on the left in October 1990.

A March 1991 VA outpatient treatment record noted that tests 
in January continued to show a vitamin B12 deficiency.

A September 1991 VA outpatient treatment record noted that, 
in spite of vitamin B12 serum levels below the normal range, 
the Schilling test was normal and hemoglobin and hematocrit 
were also normal.  The conclusion was that the veteran's 
vitamin B12 metabolism was questionably greater than normal, 
and that no treatment was necessary.

In sum, the clinical record shows that the veteran merely has 
an elevated level of vitamin B12 metabolism.  There is no 
medical evidence of a disability attributable thereto, or 
evidence of a pertinent disability that is related to 
service.  In the absence of medical evidence of one, the 
veteran has no current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of a 
current disability, there can be no valid claim).  The claim 
is denied. 

Entitlement to a compensable evaluation for bilateral hearing 
loss

A June 1985 RO decision granted service connection for 
sensorineural hearing loss and assigned a noncompensable 
evaluation.

With regard to this claim, the Board is not concerned with 
service connection, as that has already been established; it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Evaluations for hearing loss are determined, under the 
provisions of 38 C.F.R. § 4.85, by pure tone audiometry tests 
in frequencies of 1000, 2000, 3000, and 4000 Hertz together 
with controlled speech discrimination tests.  The rating 
schedule establishes eleven levels of auditory acuity, from 
Level I for essentially normal hearing through Level XI for 
profound deafness, with corresponding evaluations from 
noncompensable to 100 percent.  Evaluations are determined by 
a mechanical application of audiometric test results to the 
numeric designations of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran underwent VA audiometric testing in July 1994, 
and the results of those tests showed average pure tone 
threshold levels, at 1000, 2000, 3000, and 4000 Hertz, of 49 
decibels on the right and 58 decibels on the left, and speech 
recognition scores of 96 percent on the right and 86 percent 
on the left.  Those results equate to a Level I hearing loss 
in the right ear and a Level III hearing loss in the left.  
The combination of Level I and Level III hearing loss equates 
to a noncompensable evaluation.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85 and DC 6100.

The veteran underwent further VA audiometric testing in March 
2002, and the results of those tests showed average pure tone 
threshold levels, at 1000, 2000, 3000, and 4000 Hertz, of 56 
decibels on the right and 60 decibels on the left.  Speech 
recognition scores were 88 percent on the right and 80 
percent on the left.  Those results equate to a Level II 
hearing loss in the right ear and a Level IV hearing loss in 
the left.  Though the evidence shows a deterioration of the 
veteran's hearing, under the rating criteria the combination 
of Level II and Level IV hearing loss still equates to a 
noncompensable evaluation.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85 and DC 6100.   As such, the benefit sought 
on appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a disorder manifested by vitamin B12 
deficiency is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

Evidence of record shows that the veteran was present in May 
1952 for Operation Tumbler-Snapper, a series of above-ground 
nuclear tests at a Nevada Test Site.  The veteran prepared a 
detailed journal at the time, and his journal, together with 
an October 1984 letter from the project coordinator of the 
Marine Corps Nuclear Test Personnel Review, show that another 
test was conducted at the site a few days earlier.  Between 
the two tests, the veteran and others staged equipment at 
various distances from ground zero in preparation for another 
test-Shot Dog-the test the appellant witnessed.  At the 
time of the test, he was located in a trench some 7,000 yards 
from ground zero.  About one hour after the nuclear device 
was detonated, his unit proceeded toward ground zero.  The 
veteran maintains that he spent several hours in the area.  
He was separated from service later in May 1952.

In 1980, the veteran developed a multinodular goiter and 
underwent a lobectomy of the right lobe of his thyroid.  Soon 
thereafter, he developed left parotitis and, in February 
1981, underwent a left parotidectomy.  Since then, he has had 
recurrent right parotitis and, in February 1991, underwent a 
right parotidectomy.

In March 1985 and again in August 1986, the Board denied 
service connection for multinodular goiter and parotitis 
which the veteran claimed was due to exposure to ionizing 
radiation in service.

When the evidence of record shows that a veteran was exposed 
to ionizing radiation while participating in above-ground 
nuclear tests, and develops a radiogenic disease within a 
period specified by law, the claim must be submitted to the 
Under Secretary for Benefits.  38 C.F.R. § 3.311(b)(1).  
Nonmalignant thyroid nodular disease, but not parotitis, is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2).  The regulation 
was not in effect at the time of the March 1985 Board 
decision and, when it became effective in September 1985-
then as 38 C.F.R. § 3.311b-the list of radiogenic diseases 
did not include multinodular goiter.  That disorder was added 
to 38 C.F.R. § 3.311b in November 1989.  54 Fed. Reg. 42802 
(Oct. 18, 1989).

This claim has been characterized as one previously denied by 
a final VA decision thus requiring new and material evidence 
to reopen it.  However, when a change in law creates a new 
basis of entitlement to benefits, a claim under the 
provisions of the changed law is separate and distinct from 
one previously and finally denied under the law in effect 
prior to the change, and that is true even in the absence of 
new and material evidence.  Spencer v. Brown, 4 Vet. App. 
283, 289 (1993).  Accordingly, this claim is one that must be 
developed and processed in accord with 38 C.F.R. § 3.311, and 
that has not been done, although a February 1997 Statement of 
the Case set out the regulation in full.

With regard to evidentiary development, the veteran has 
reported that he was issued a film badge after he was onsite, 
and after he worked near ground zero of an earlier nuclear 
test, but before Shot Dog.  His report is confirmed by a 
November 1982 letter to him from the Marine Corps which added 
that "attempts to locate your film badge reading have 
failed."  While detailed records of radiation exposure 
during nuclear tests were not generally made, a March 1981 
letter from the Marine Corps stated that "there is no known 
record of [the veteran's] individual radiation exposure nor 
precise activities," a contention reiterated by the service 
department in an October 1984 letter.  Nevertheless, further 
inquiry should be made of the service department because 
missing data from film badges may have since been found.  In 
addition, the Marine Corps reported, in the November 1982 
letter to the veteran, that Reynolds Electrical and 
Engineering Company (REECO) maintained dosage records for 
atmospheric nuclear tests.  Relevant records should be 
obtained from REECO.

With regard to the amount of time the veteran was exposed to 
ionizing radiation, the November 1982 letter to the veteran 
included a dose estimate prepared by Science Applications 
International Corporation (SAIC).  However, it appears that 
the dose estimate was based, in large part, on data gathered 
from Shot Charlie.  That dosage may have little, if any, 
relation to the veteran or to the extent of his radiation 
exposure.  Since the veteran's journal was prepared at or 
about the time of the events recorded, and since it is quite 
detailed, it should be considered when determining the 
veteran's radiation dosage.  In the absence of more detailed 
evidence to the contrary, it should be relied upon for dose-
estimate calculations.

Finally, a detailed September 1984 letter from William D. 
Sharpe, MD, also contains a dose estimate, and an opinion, 
and that letter must be thoroughly addressed under the 
provisions of 38 C.F.R. § 3.311.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must request from the service 
department exposure data recorded from 
the veteran's film badge.

2.  The RO must request radiation 
records, including any that pertain 
specifically to the veteran, from REECO 
for Shot Dog, and Operation Tumbler-
Snapper from the Department of Defense.

3.  In accord with procedures set forth 
in the VA Adjudication Procedure Manual, 
M21-1, the RO must submit evidence 
obtained pursuant to paragraphs 1 and 2 
above, together with the typewritten 
versions of the veteran's journal, to the 
Defense Threat Reduction Agency, and 
obtain an estimate, based thereon, of the 
extent of his exposure to ionizing 
radiation during Shot Dog, Operation 
Tumbler-Snapper.

4.  Upon completion of the foregoing 
development, and in accord with 38 C.F.R. 
§ 3.311 and M21-1, the RO must submit the 
claim file to the Strategy Development 
Staff, Compensation and Pension Service, 
for referral to the Under Secretary of 
Health who will prepare a dose estimate 
and provide an opinion as to the 
relationship between the veteran's 
exposure to ionizing radiation and his 
multinodular goiter and parotitis.

5.  The report prepared by the Under 
Secretary for Health must address the 
veteran's journal, the September 1984 
letter from William D. Sharpe, M.D., and 
evidence obtained pursuant to this 
remand.  The veteran's claims folders and 
this remand must be made provided to the 
Under Secretary.

6.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the claim.  If the decision 
is still unfavorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31 and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



